CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our reports dated November20, 2009, relating to the financial statements and financial statement schedule of Laclede Gas Company, and the effectiveness of Laclede Gas Company’s internal control over financial reporting, appearing in Exhibit 99.1 of the Annual Report on Form10-K of The Laclede Group, Inc. and LacledeGas Companyfor the year ended September30, 2009, and to the reference to us under the heading “Experts” in the Prospectus, which is part of this Registration Statement. /s/ DELOITTE & TOUCHE LLP April9, 2010
